Citation Nr: 1635091	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 







INTRODUCTION

The Veteran served on active duty from November 1988 to November 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.   

In addition to the claim for entitlement to service connection for a right elbow disability, the May 2013 statement of the case (SOC) also addressed a claim for entitlement to an initial compensable rating for hypertension.  The Veteran's June 2013 substantive appeal (on VA Form 9) was specifically limited to the claim for service connection and he therefore did not file a substantive appeal completing the steps necessary to "perfect" the claim for an increased initial rating.  This claim was not certified to the Board and the Veteran has not indicated he intends to pursue it.  Moreover, VA has not explicitly or implicitly waived the requirement of filing a timely substantive appeal concerning the claim for an initial compensable rating for hypertension.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the only claim currently before the Board is entitlement to service connection for a right elbow disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board on June 17, 2016.  The day before the hearing, June 16, 2016, a statement was submitted identifying the Florida Department of Veteran's Affairs (FDVA) as the Veteran's representative and withdrawing the request for a hearing.  The claims file does not contain any documentation from the Veteran appointing the FDVA as his representative; rather, the record establishes that the Veteran is represented by The American Legion per a June 2011 VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative").  In July 2016, The American Legion reported that they were still the Veteran's representative, the signature on the June 16, 2016 statement did not match any of their representatives, and the Veteran did not want to withdraw his videoconference hearing request.  The Board also observes that the individual referenced in the June 16, 2016 statement is identified by a different middle initial than the Veteran.  Therefore, the Board finds that the June 16, 2006 statement does not pertain to the Veteran and he is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




